Citation Nr: 1639067	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-01 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a skin disability, to include chloracne and skin cancer.

2.  Entitlement to service connection for a respiratory disability.

3.  Entitlement to a compensable rating for a bilateral hearing loss disability.  


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the VA RO.  An April 2009 rating decision denied service connection for a skin disability, to include chloracne and skin cancer, denied service connection for a respiratory disability, and granted service for hearing loss of the right ear with a noncompensable evaluation.  A February 2013 rating decision granted service connection for hearing loss of the left ear with a noncompensable evaluation.  A November 2014 rating decision denied service connection for sleep apnea, increased the evaluation of the Veteran's PTSD to 50 percent, and continued the 10 percent evaluation of the Veteran's IHD.  A March 2016 rating decision increased the evaluation of IHD to 60 percent effective December 17, 2015. 

With respect to the Veteran's claims of entitlement to service connection for sleep apnea, a rating in excess of 50 percent for PTSD, and a rating in excess of 10 percent for IHD before December 17, 2015, and to a rating in excess of 60 percent thereafter, in November 2014, the RO denied the Veteran's claims.  In March 2015, the Veteran submitted a notice of disagreement as to these denials.  As yet, a statement of the case does not appear to have been issued, and it is therefore proper to remand these issues to ensure that the Veteran is provided with a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

After informing the Veteran that extensive evidence, including VA medical records, had been added to the record since the last issuance of statement of the case in February 2013, the Veteran, in August 2016, requested that the Board remand the Veteran's claims in order for the AOJ to review such evidence in the first instance.

Accordingly, the case is REMANDED for the following actions:

Readjudicate the Veteran's claims of entitlement to service connection for a skin disability, to include chloracne and skin cancer, service connection for a respiratory disability, and a compensable rating for a bilateral hearing loss disability.  The AOJ should review all pertinent evidence of record, including the evidence that has been received since February 2013.  If any action remains adverse to the Veteran, provide the Veteran with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




